DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9, the term “the proximal mobile device” lacks proper antecedent basis as there is no “proximal mobile device” being first introduced prior to such recitation.

Regarding Claim 10, the claim is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since it is a dependent of indefinite claim 9, and its limitations do not overcome the indefiniteness issues of its parent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauner (US PGPUB 2014/0364081).

As per Claim 1, Rauner discloses a method of communicating an emergency event, the method comprises the steps of:
(A) providing at least one primary mobile device (Fig 2 Remote Computing Device), wherein the primary mobile device is communicably coupled to at least one secondary mobile device (Fig 2 describes the communication that takes place between the remote computing device and first and second level response units), and wherein a plurality of emergency procedures is stored on the secondary mobile device (Fig 2 Step 289; Fig 6; P0128-0129, 0131); 
Fig 2 Step 281); 
(C) relaying the emergency event from the primary mobile device to the secondary mobile device, if the emergency event is triggered by the primary mobile device (Fig 2 Steps 283-284, 288); 
(D) outputting the emergency event on the secondary mobile device (Fig 2 Step 284); 
(E) prompting to select at least one desired procedure from the plurality of emergency procedures with the secondary mobile device (Fig 2 Step 289; Fig 6; P0128-0129, 0131); and 
(F) executing the desired procedure with the secondary mobile device, if the desired procedure is selected through the secondary mobile device in step (E) [Fig 2 Step 289; Fig 6; P0128-0129, 0131].

As per Claim 7, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing at least one remote server (Abstract; P0027, 0088-0089), wherein the primary mobile device and the at least one secondary mobile device are communicably coupled to the remote server (P0027, 0088-0089); and relaying the emergency event from the primary mobile device, through the remote server, and to the secondary mobile device during step (C) [P0027, 0088-0089].

As per Claim 11, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing the desired procedure as a first-responder contacting procedure (Fig 2 Step 288; Abstract; P0128-0129, 0131), wherein first-responder contact information is stored on the secondary mobile device (P0027,0029-0032, 0088-0089, 0128-0129, 0131); and relaying the emergency event from the secondary mobile device to the first-responder contact information during step (F) [Fig 2 Steps 288-290; Abstract; P0027, 0029-0032, 0088-0089, 0128-0129, 0131].

As per Claim 12, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing the desired procedure as a remote-control procedure, wherein the primary mobile device includes an alerting module; prompting to enter at least one command instruction for the alerting module with the secondary mobile device during step (F); relaying the command instruction from the secondary mobile device to the primary mobile device, if the command instruction is entered into the secondary mobile device; and executing the command instruction for the alerting module with the primary mobile device (P0129-0134).

As per Claim 13, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing the primary mobile device with an alerting module (Fig 2 Step 281); and activating the alerting module for the emergency event after step (B), if the emergency event is triggered by the primary mobile device (Fig 2 Steps 283-291).

As per Claim 14, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing a microphone with the primary mobile device; prompting to record a situational message with the primary mobile device; receiving the situational message through the microphone, if the situational message is selected to be recorded by the primary mobile device; and appending the situational message into the emergency event with the primary mobile device after step (B), if the emergency event is triggered by the primary mobile device (P0042, 0100, 0103, 0169, 0172).

As per Claim 15, Rauner further discloses the method of communicating an emergency event, the method as claimed in claim 1 (as described above) comprises the steps of: providing the primary mobile device with a GPS module (P0054); tracking a distress location from the GPS module of the primary mobile device (Fig 2 Step 282, 287); and appending the distress location into the emergency event with the primary mobile device after step (B), if the emergency event is triggered by the primary mobile device (Fig 2 Step 288; Abstract; P0062-0063, 0128-0129, 0131).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner, as applied to claims 1, 7, and 11-15 above, in view of Tunnel et al. (US PGPUB 2019/0088101).

As per Claim 2, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).

Rauner fails to teach wherein the primary mobile device is provided with a wearable strap.
However, Tunnel et al. teach a system and method for determining the occurrence of an event in which the event detection device is worn as a wrist strap (P0153).
Rauner and Tunnel et al. are analogous art because they both disclose event notification systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating an emergency event (as taught by Rauner) with a wearable strap (as taught by Tunnel et al.) in order to allow detection of a user’s pulse (Tunnel et al. P0153).

As per Claim 4, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).


However, Tunnel et al. teach a system and method for determining the occurrence of an event in which alerts and two-way communications can be triggered via actuation of buttons (P0036, 0046-0047, 0065).
Rauner and Tunnel et al. are analogous art because they both disclose event notification systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating an emergency event (as taught by Rauner) with actionable buttons (as taught by Tunnel et al.) in order to allow initiating and/or cancelation of an emergency condition alert (Tunnel et al. P0036, 0046-0047, 0065).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner, as applied to claims 1, 7, and 11-15 above, in view of Freeman et al. (US PGPUB 2017/0325091).

As per Claim 3, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).


However, Freeman et al. teach a system and method for medical emergency care in which the responder’s unit may be in the form of a wearable watch (Fig 1 Element 124 and P0125).
Rauner and Freeman et al. are analogous art because they both disclose event notification systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating an emergency event (as taught by Rauner) with a wearable strap (as taught by Freeman et al.) in order to assist in treating a patient (Freeman et al. P0125).

As per Claim 8, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).

Rauner fails to teach the steps of: providing a near field communication (NFC) network, wherein the primary mobile device and the secondary mobile device are communicably coupled to each other by the NFC network; and relaying the emergency event from the primary mobile device, through the NFC network, and to the secondary mobile device during step (C).
However, Freeman et al. teach a system and method for medical emergency care in which communications between mobile and emergency response devices can be accomplished via NFC (Fig 5 and P0140-0146).
as taught by Rauner) with NFC (as taught by Freeman et al.) in order to spatial localization in a close proximity communications channel (Freeman et al. P0140).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner, as applied to claims 1, 7, and 11-15 above, in view of Ewell, JR. et al. (US PGPUB 2010/0197351).

As per Claim 5, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).

Rauner fails to teach the steps of: providing a microphone for the primary mobile device, wherein an audible passcode is stored on the primary mobile device; receiving unverified audible data through the microphone; and triggering the emergency event with the primary mobile device during step (B), if the unverified audible data matches the audible passcode.
However, Ewell, JR. et al. teach a system for enabling mobile communications in which a user’s voice or password is authenticated by matching it to preprogrammed or recorded user identifying sounds (P0035, 0061).
as taught by Rauner) with user voice password authentication (as taught by Ewell, JR. et al.) in order to enable mobile communications only upon successful authentication (Ewell, JR. et al. P0035, 0061).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner, as applied to claims 1, 7, and 11-15 above, in view of Victor (US Patent No. 10,325,471).

As per Claim 6, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).

Rauner fails to teach the steps of: providing an inertial measurement unit (IMU) for the primary mobile device, wherein a normal motion threshold is stored on the primary mobile device; receiving a plurality of motion data entries through the IMU; and triggering the emergency event with the primary mobile device during step (B), if at least one entry from the plurality of motion data entries is outside of the normal motion threshold.
However, Victor teaches a system and method for the detection of a medical emergency event in which sensor data indicative of kinetic actions of a user is obtained and analyzed by comparing such data against a sequential-action model of kinetic actions indicative of a medical Fig 4; Abstract; Col 22 L 28-62).
Rauner and Victor are analogous art because they both disclose event notification systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating an emergency event (as taught by Rauner) with motion-based event notification (as taught by Victor) in order to allow emergency medical services to be provided by emergency medical responders (Victor Abstract).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauner, as applied to claims 1, 7, and 11-15 above, in view of Barash et al. (US PGPUB 2011/0117878).

As per Claim 9, Rauner teaches the method of communicating an emergency event, the method as claimed in claim 1 (as described above).

Rauner fails to teach the steps of: providing the desired procedure as a proximal group awareness procedure, wherein a plurality of proximal mobile devices is positioned within a help- receiving radius of the proximal mobile device; generating a help request from the emergency event with the secondary mobile device; relaying the help request from the secondary mobile device to each proximal mobile device; and displaying the help request through each proximal mobile device.
Fig 5 and P0118, 0136).
Rauner and Barash et al. are analogous art because they both disclose event notification systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of communicating an emergency event (as taught by Rauner) with distance-based event notification (as taught by Barash et al.) in order to ensure that closest responders are made aware of a medical emergency, thus ensuring quickest corrective action to be taken (Barash et al. P0118, 0136).

As per Claim 10, Barash et al. in the combination outlined above further teach the method of communicating an emergency event, the method as claimed in claim 9 (as described above) comprises the steps of: providing a plurality of arbitrary mobile devices (Fig 5 Elements RA1, RB2, RD4), wherein the primary mobile device, the secondary mobile device, and each arbitrary mobile device are communicably coupled to the remote server (P0023), and wherein the primary mobile device, the secondary mobile device, and each arbitrary mobile device each P0042, 0102); tracking a distress location from the GPS module of the primary mobile device (Fig 5 Element 504); tracking a current location from the GPS module of each arbitrary mobile device (P0042, 0102); sending the distress location of the primary mobile device and the current location of each arbitrary mobile device to the remote server (P0042, 0102); comparing the distress location of the primary mobile device to the current location of each arbitrary mobile device with the remote server in order to identify a plurality of accessible mobile devices from the plurality of arbitrary mobile devices, wherein the current location of each accessible mobile device is within the help-receiving radius of the primary mobile device, and wherein the help- receiving radius is centered around the distress location of the primary mobile device (Fig 5 Elements RA1, RB2, RD4 and P0118, 0136-0141); designating the accessible mobile devices as the proximal mobile devices with the remote server; and relaying the help request from the secondary mobile device, through the remote server, and to each proximal mobile device (P0118, 0136-0141).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryan et al. (US PGPB 2017/0099579) discloses a system and method for geolocation and coordinated communication with emergency responders.
Johnson (US PGPUB 2016/0284038) discloses an emergency response system adapted to shelter locations.

Nokhoudian et al. (US PGPUB 2015/0358794) discloses a community emergency request communication system with radius-based alert notification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685